Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 12-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya (US 8955257 B2).
Regarding claim 1, Moriya teaches a door lock assembly for a vehicle door comprising: a door panel (1) including an inner door panel (3) and an outer door panel (57); a stiffener bracket (7) connected to the inner door panel (connects at 35); a lock assembly (21) connected to the inner door panel (fig. 3); and a door pad (23) connected to the stiffener bracket, the door pad being configured to interfere with the lock assembly to prevent the lock assembly from unlocking the vehicle door upon an object impacting the outer door panel (fig. 8).
Regarding claim 2, Moriya teaches the door lock assembly according to claim 1, wherein the lock assembly (21) includes a lever (25) movable between a locked position and an unlocked position (col. 3, lines 63-65), an impact to the outer panel of the vehicle door being configured to move the door pad to an interference position that prevents the lever from moving from the locked position to the unlocked position (fig. 8).
Regarding claim 9, Moriya teaches the door lock assembly of claim 1, wherein the door pad (23) is disposed between the stiffener bracket (7) and the lock assembly (21) in a lateral direction of the vehicle (fig. 7).  
Regarding claim 12, Moriya teaches the door lock assembly according to claim 1, wherein the lock assembly (21) includes a lever (25) movable between a locked position and an unlocked position(col. 3, lines 63-65, an impact to the outer panel of the vehicle door being configured to move the door pad (23) to a position that moves the stiffener bracket to an interference position that prevents the lever from moving from the locked position to the unlocked position (fig. 8).
Regarding claim 13, Moriya teaches the door lock assembly according to claim 12, wherein the door pad (23) is mounted between the outer door panel (57) and the stiffener bracket (7) without fasteners (fig. 7b shows 23 and 33 mounted together without fasteners).  
Regarding claim 14, Moriya teaches the door lock assembly according to claim 13, wherein a retaining clip (connection between 33 and 3) disposed in the inner door panel (3) substantially prevents movement of the door pad (23) in the inboard direction (figs. 7b - 8b show that the door pad moves mostly in the vehicle longitudinal direction and the connection between 3 and 33 minimizes movement in the inboard direction).  
Regarding claim 17, Moriya teaches the door lock assembly according to claim 12, wherein the stiffener bracket (7, or 33) is disposed between the door pad (23) and the lock assembly (21) in a vehicle lateral direction (fig 7).  
Regarding claim 20, Moriya teaches the door lock assembly according to claim 12, wherein the door pad (23) is a unitary, one-piece member (fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 8955257 B2) in view of Jordan (US 20110115251 A1).
Regarding claim 3, Moriya teaches the door lock assembly according to claim 1, however does not explicitly teach wherein a mounting bracket is connected to the stiffener bracket, and the door pad is connected to the mounting bracket.  
Jordan teaches a similar lock assembly wherein a mounting bracket (130) is connected to the stiffener bracket (fig. 2), and the door pad (para. 0027) is connected to the mounting bracket (fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Moriya with those of Jordan to include a mounting bracket to attach the door pad too.   Including a mounting bracket allows for a more solid connection between the pad and the stiffener bracket by utilizing the bracket as a solid surface to attach the pad to.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 8955257 B2) in view of Jordan (US 20110115251 A1) as applied to claim 3 above, and further in view of Weber (US 20180363336A1).
Regarding claim 4, Moriya in view of Jordan teach the door lock assembly according to claim 3, however fail to teach wherein a mounting clip is received by a first fastener opening disposed in the door pad and a second fastener opening disposed in the mounting bracket.  
Weber teaches a similar door lock assembly wherein a mounting clip (21) is received by a first fastener opening disposed in the door pad (connection between mounting clip and door pad 17) and a second fastener opening disposed in the mounting bracket (connection between mounting clip and door inner part 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Weber with those of Moriya and Jordan to include a mounting clip as the connection between the door pad and the mounting bracket.  Jordan does not explicitly disclose the connection between the door pad and the mounting bracket and a mounting clip is an attachment method well known to one of ordinary skill in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 5, Moriya in view of Jordan and Weber teach the door lock assembly of claim 4, however do not explicitly teach a third fastener opening in the door pad to receive the mounting clip.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to duplicate the fastener opening in the door pad to include a second fastener opening.  While not explicitly taught by Weber, the duplication of parts is well within the capabilities of one of ordinary skill in the art and the number of holes for a mounting clip to utilize is a mere design choice.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) teaches that aalthough a reference does not specifically disclose a plurality of parts, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 8955257 B2) in view of Pruvost (FR 3006631 A1).
Regarding claim 11, Moriya teaches the door lock assembly according to claim 1, however does not teach wherein the door pad is made of an expanded polypropylene foam.  
Pruvost teaches a similar door lock assembly wherein a door pad (141, 142) is made of an expanded polypropylene foam.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Moriya with those of Pruvost to utilize an expanded polypropylene material for the door pad.  The material used for the door pad is a simple design choice and well within the capabilities of one of ordinary skill in the art.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 19, Moriya teaches the door lock assembly according to claim 12, however does not teach wherein the door pad is made of an expanded polypropylene foam.  
Pruvost teaches a similar door lock assembly wherein a door pad (141, 142) is made of an expanded polypropylene foam.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Moriya with those of Pruvost to utilize an expanded polypropylene material for the door pad.  The material used for the door pad is a simple design choice and well within the capabilities of one of ordinary skill in the art.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 8955257 B2) in view of Nurmi (CN 104895423 A).
Regarding claim 15, Moriya teaches the door lock assembly according to claim 12, however fails to teach wherein at least one noise reducing pad is connected to the door pad.  
Nurmi teaches a similar door lock assembly including a noise reducing pad made of a rubber or elastomeric material in order to dampen the noise during a collision situation (para. 0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Moriya with those of Nurmi to utilize a noise reduction pad connected to the door pad.  Nurmi discusses the desire to prevent unwanted noise during movement and impacts of many latch components (para. 005-007).   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US 8955257 B2) in view of Nurmi (CN 104895423 A) and further in view of Froidevaux (FR 3053990 A1).  
Regarding claim 16, Moriya in view of Nurmi teach the door lock assembly according to claim 15, however do not explicitly teach wherein the at least one noise reducing pad is made of an ethylene propylene terpolymer foam.  
Froidevaux teaches a similar door lock assembly which utilizes an ethylene propylene terpolymer foam as an acoustic dampener (para. 0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Moriya and Nurmi with those of Froidevaux to utilize an ethylene propylene terpolymer foam for the noise dampener.  The material used for the door pad is a simple design choice and well within the capabilities of one of ordinary skill in the art.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 is objected to for disclosing that the door pad has a first and second portion which contact a first and second portion of the mounting bracket.  This would be improper hindsight to modify the door pad of Moriya and the door pads of the dependent references.  
Claims 7-8 are objected to for depending upon an objected base claim.  
Claim 18 is objected to for claiming that the door pad is disposed between the outer door panel and the stiffener bracket.  Moriya’s door pad is between the stiffener bracket and the inner door panel.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571 272-7376). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675